Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Independent claim 1, and thus claims dependent therefrom remain distinguished over all of the prior art for reasons of record as detailed on pages 8-9 of the Final Rejection of 10/21/2021. The amendments to the claims filed on 12/30/2021 have resolved the 35 U.S.C. 112 (b) issues which were applied in the 10/21/2021 Final Rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
01/10/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778